Exhibit 10.20

 

January 1, 2006                                        

 

Jacques Tortoroli

82 Greenway Terrace

Forest Hills, New York 11375

Dear Mr. Tortoroli:

Viacom Inc. (“Viacom”), 1515 Broadway, New York, New York 10036, agrees to
employ you, and you agree to accept such employment, upon the following terms
and conditions.

1. Term. The term of your employment under this Agreement shall commence on
January 1, 2006 and, unless terminated by Viacom pursuant to paragraph 8(a) or
(b), shall continue through and until December 31, 2008. The period from
January 1, 2006 through December 31, 2008 is referred to as the “Term”
notwithstanding any earlier termination of your employment for any reason.

2. Duties. You agree to devote your entire business time, attention and energies
to the business of Viacom and its subsidiaries during your employment with
Viacom. You will be Senior Vice President, Corporate Controller and Chief
Accounting Officer of Viacom, and you agree to perform all duties reasonable and
consistent with such office as may be assigned to you from time to time by the
Executive Vice President, Chief Financial Officer of Viacom (the “CFO”). Your
principal place of business will be in Viacom’s headquarters in the New York,
New York metropolitan area.

3. Compensation.

(a) Salary. For all the services rendered by you in any capacity under this
Agreement, Viacom agrees to pay you Six Hundred Thousand Dollars ($600,000) a
year in base salary (“Salary”), less applicable deductions and withholding
taxes, in accordance with Viacom’s payroll practices as they may exist from time
to time. On or about January 1, 2007 and January 1, 2008, your Salary will be
subject to discretionary annual merit reviews and may, at that time, be
increased but not decreased.

 



--------------------------------------------------------------------------------

Jacques Tortoroli

January 1, 2006

Page 2

 

 

(b) Bonus Compensation. You also shall be eligible to receive annual bonus
compensation (“Bonus”) during your employment with Viacom under this Agreement,
determined and payable as follows:

 

  (i) Your Bonus for each calendar year during your employment with Viacom under
this Agreement will be determined in accordance with the Viacom Short-Term
Incentive Plan or the Viacom Senior Executive Short-Term Incentive Plan, as
applicable, as the same may be amended from time to time (the “STIP”).

 

  (ii) Your target bonus (“Target Bonus”) for each of those calendar years shall
be 50% of your Salary as in effect on November 1st of such year or the last day
of the Term, if earlier. Your Bonus may be prorated for any partial calendar
year for which you are employed by Viacom.

 

  (iii) Your Bonus for any calendar year shall be payable, less applicable
deductions and withholding taxes, by February 28th of the following year.

(c) Annual Long-Term Compensation. For 2006 and subsequent years during the
Term, you will be eligible to receive an annual grant of long-term compensation,
as determined by the Viacom Compensation Committee, based on a target value of
Seven Hundred Fifty Thousand Dollars ($750,000).

4. Benefits. You shall participate in such vacation, medical, dental and life
insurance, long-term disability insurance, 401(k), pension and other plans as
Viacom may have or establish from time to time and in which you would be
entitled to participate under the terms of the plan. This provision, however,
shall not be construed to either require Viacom to establish any welfare or
compensation plans, or to prevent the modification or termination of any plan
once established, and no action or inaction with respect to any plan shall
affect this Agreement.

5. Business Expenses. During your employment under this Agreement, Viacom shall
reimburse you for such reasonable travel and other expenses incurred in the
performance of your duties as are customarily reimbursed to Viacom executives at
comparable levels.

6. Non-Competition, Confidential Information, Etc.

(a) Non-Competition. You agree that your employment with Viacom is on an
exclusive basis and that, while you are employed by Viacom, you will not engage
in any other business activity which is in conflict with your duties and
obligations (including your commitment of time) under this Agreement. You agree
that, during the Non-Compete Period (as defined below), you shall not directly
or indirectly engage in or participate as an owner, partner, stockholder,
officer, employee, director, agent of or consultant for any business competitive
with any business of Viacom, without the written consent of Viacom; provided,
however, that this



--------------------------------------------------------------------------------

Jacques Tortoroli

January 1, 2006

Page 3

 

 

provision shall not prevent you from investing as less than a one (1%) percent
stockholder in the securities of any company listed on a national securities
exchange or quoted on an automated quotation system. The Non-Compete Period
shall cover the entire Term; provided, however, that, if your employment
terminates before the end of the Term, the Non-Compete Period shall terminate,
if earlier, (i) one year after you terminate your employment for Good Reason or
Viacom terminates your employment without Cause, or on such earlier date as you
may make the election under paragraph 6(j) (which relates to your ability to
terminate your obligations under this paragraph 6(a) in exchange for waiving
your right to certain compensation and benefits); or (ii) eighteen (18) months
after Viacom terminates your employment for Cause. (Defined terms used without
definitions in the preceding sentence have the meanings provided in paragraphs
8(a) and (b).)

(b) Confidential Information. You agree that, during the Term or at any time
thereafter, (i) you shall not use for any purpose other than the duly authorized
business of Viacom, or disclose to any third party, any information relating to
Viacom or any of its affiliated companies which is proprietary to Viacom or any
of its affiliated companies (“Confidential Information”), including any trade
secret or any written (including in any electronic form) or oral communication
incorporating Confidential Information in any way (except as may be required by
law or in the performance of your duties under this Agreement consistent with
Viacom’s policies); and (ii) you will comply with any and all confidentiality
obligations of Viacom to a third party, whether arising under a written
agreement or otherwise. Information shall not be deemed Confidential Information
which (x) is or becomes generally available to the public other than as a result
of a disclosure by you or at your direction or by any other person who directly
or indirectly receives such information from you, or (y) is or becomes available
to you on a non-confidential basis from a source which is entitled to disclose
it to you.

(c) No Solicitation, Etc. You agree that, during the Term and for one (1) year
thereafter, you shall not, directly or indirectly:

 

  (i) employ or solicit the employment of any person who is then or has been
within six (6) months prior thereto, an employee of Viacom or any of its
affiliated companies; or

 

  (ii) interfere with, disturb or interrupt the relationships (whether or not
such relationships have been reduced to formal contracts) of Viacom or any of
its affiliated companies with any customer, supplier or consultant.

(d) Viacom Ownership. The results and proceeds of your services under this
Agreement, including, without limitation, any works of authorship resulting from
your services during your employment with Viacom and/or any of its affiliated
companies and any works in progress resulting from such services, shall be
works-made-for-hire and Viacom shall be deemed the sole owner throughout the
universe of any and all rights of every nature in such works, whether such
rights are now known or hereafter defined or discovered, with the right to use
the



--------------------------------------------------------------------------------

Jacques Tortoroli

January 1, 2006

Page 4

 

 

works in perpetuity in any manner Viacom determines in its sole discretion
without any further payment to you. If, for any reason, any of such results and
proceeds are not legally deemed a work-made-for-hire and/or there are any rights
in such results and proceeds which do not accrue to Viacom under the preceding
sentence, then you hereby irrevocably assign and agree to assign any and all of
your right, title and interest thereto, including, without limitation, any and
all copyrights, patents, trade secrets, trademarks and/or other rights of every
nature in the work, whether now known or hereafter defined or discovered, and
Viacom shall have the right to use the work in perpetuity throughout the
universe in any manner Viacom determines in its sole discretion without any
further payment to you. You shall, as may be requested by Viacom from time to
time, do any and all things which Viacom may deem useful or desirable to
establish or document Viacom’s rights in any such results and proceeds,
including, without limitation, the execution of appropriate copyright, trademark
and/or patent applications, assignments or similar documents and, if you are
unavailable or unwilling to execute such documents, you hereby irrevocably
designate the CFO and his designee as your attorney-in-fact with the power to
execute such documents on your behalf. To the extent you have any rights in the
results and proceeds of your services under this Agreement that cannot be
assigned as described above, you unconditionally and irrevocably waive the
enforcement of such rights. This paragraph 6(d) is subject to, and does not
limit, restrict, or constitute a waiver by Viacom or any of its affiliated
companies of any ownership rights to which Viacom or any of its affiliated
companies may be entitled by operation of law by virtue of being your employer.

(e) Litigation.

 

  (i) You agree that, during the Term, for one (1) year thereafter and, if
longer, during the pendency of any litigation or other proceeding, (x) you shall
not communicate with anyone (other than your own attorneys and tax advisors),
except to the extent necessary in the performance of your duties under this
Agreement, with respect to the facts or subject matter of any pending or
potential litigation, or regulatory or administrative proceeding involving
Viacom or any of its affiliated companies, other than any litigation or other
proceeding in which you are a party-in-opposition, without giving prior notice
to Viacom or its counsel; and (y) in the event that any other party attempts to
obtain information or documents from you with respect to such mater, either
through formal legal process such as a subpoena or by informal means such as
interviews, you shall promptly notify Viacom’s counsel before providing any
information or documents.

 

  (ii)

You agree to cooperate with Viacom and its attorneys, both during and after the
termination of your employment, in connection with any litigation or other
proceeding arising out of or relating to matters in which you were involved
prior to the termination of your employment. Your cooperation shall include,
without limitation, providing assistance



--------------------------------------------------------------------------------

Jacques Tortoroli

January 1, 2006

Page 5

 

 

to Viacom’s counsel, experts or consultants, and providing truthful testimony in
pretrial and trial or hearing proceedings. In the event that your cooperation is
requested after the termination of your employment, Viacom will (x) seek to
minimize interruptions to your schedule to the extent consistent with its
interests in the matter; and (y) reimburse you for all reasonable and
appropriate out-of-pocket expenses actually incurred by you in connection with
such cooperation upon reasonable substantiation of such expenses.

 

  (iii) Except as required by law or legal process, you agree that you will not
testify in any lawsuit or other proceeding which directly or indirectly involves
Viacom or any of its affiliated companies, or which may create the impression
that such testimony is endorsed or approved by Viacom or any of its affiliated
companies. In all events, you shall give advance notice of such testimony
promptly after you become aware that you may be required to provide it. Viacom
expressly reserves its attorney-client and other privileges except if expressly
waived in writing.

(f) No Right to Give Interviews or Write Books, Articles, Etc. During the Term,
except as authorized by Viacom, you shall not (i) give any interviews or
speeches, or (ii) prepare or assist any person or entity in the preparation of
any books, articles, television or motion picture productions or other
creations, in either case, concerning Viacom or any of its affiliated companies
or any of their respective officers, directors, agents, employees, suppliers or
customers.

(g) Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for you and utilized by you in the course of
your employment with Viacom or any of its affiliated companies shall remain the
exclusive property of Viacom. In the event of the termination of your employment
for any reason, Viacom reserves the right, to the extent permitted by law and in
addition to any other remedy Viacom may have, to deduct from any monies
otherwise payable to you the following: (i) all amounts you may owe to Viacom or
any of its affiliated companies at the time of or subsequent to the termination
of your employment with Viacom; and (ii) the value of the Viacom property which
you retain in your possession after the termination of your employment with
Viacom. In the event that the law of any state or other jurisdiction requires
the consent of an employee for such deductions, this Agreement shall serve as
such consent.

(h) Non-Disparagement. You agree that, during the Term and for one (1) year
thereafter, you shall not, in any communications with the press or other media
or any customer, client or supplier of Viacom or any of its affiliated
companies, criticize, ridicule or make any statement which disparages or is
derogatory of Viacom or any of its affiliated companies or any of their
respective directors or senior officers.

 



--------------------------------------------------------------------------------

Jacques Tortoroli

January 1, 2006

Page 6

 

 

(i) Injunctive Relief. Viacom has entered into this Agreement in order to obtain
the benefit of your unique skills, talent, and experience. You acknowledge and
agree that any violation of paragraphs 6(a) through (h) of this Agreement will
result in irreparable damage to Viacom, and, accordingly, Viacom may obtain
injunctive and other equitable relief for any breach or threatened breach of
such paragraphs, in addition to any other remedies available to Viacom.

(j) Survival; Modification of Terms. Your obligations under paragraphs 6(a)
through (i) shall remain in full force and effect for the entire period provided
therein notwithstanding the termination of your employment under this Agreement
for any reason or the expiration of the Term; provided, however, that your
obligations under paragraph 6(a) (but not under any other provision of this
Agreement) shall cease if you terminate your employment for Good Reason or
Viacom terminates your employment without Cause and you notify Viacom in writing
that you have elected to waive your right to receive, or to continue to receive,
termination payments and benefits under paragraphs 8(d)(i) through (iv) and/or
8(e). You and Viacom agree that the restrictions and remedies contained in
paragraphs 6(a) through (i) are reasonable and that it is your intention and the
intention of Viacom that such restrictions and remedies shall be enforceable to
the fullest extent permissible by law. If a court of competent jurisdiction
shall find that any such restriction or remedy is unenforceable but would be
enforceable if some part were deleted or the period or area of application
reduced, then such restriction or remedy shall apply with the modification
necessary to make it enforceable.

7. Disability. In the event that you become “disabled” within the meaning of
such term under Viacom’s Short-Term Disability (“STD”) program and its Long-Term
Disability (“LTD”) program during the Term (such condition is referred to as a
“Disability”), you will receive compensation under the STD program in accordance
with its terms. Thereafter, you will be eligible to receive benefits under the
LTD program in accordance with its terms. If you have not returned to work by
December 31st of a calendar year during the Term, you will receive bonus
compensation for the period from January 1st of the year in which you first
receive compensation under the STD program through the last day of the period
for which you receive compensation under the STD program, in an amount equal to
your Target Bonus and prorated for such period(s). Bonus compensation under this
paragraph 7 shall be paid, less applicable deductions and withholding taxes, by
February 28th of the year(s) following the year as to which such bonus
compensation is payable. You will not receive bonus compensation for any portion
of the calendar year(s) during the Term while you receive benefits under the LTD
program. For the periods that you receive compensation and benefits under the
STD and LTD programs, such compensation and benefits and the bonus compensation
provided under this paragraph 7 are in lieu of Salary and Bonus under paragraphs
3(a) and (b).

 



--------------------------------------------------------------------------------

Jacques Tortoroli

January 1, 2006

Page 7

 

 

8. Termination.

(a) Termination for Cause. Viacom may, at its option, terminate your employment
under this Agreement forthwith for Cause and thereafter shall have no further
obligations under this Agreement, including, without limitation, any obligation
to pay Salary or Bonus or provide benefits. Cause shall mean: (i) embezzlement,
fraud or other conduct which would constitute a felony; (ii) willful
unauthorized disclosure of Confidential Information; (iii) your failure to obey
a material lawful directive that is appropriate to your position from an
executive(s) in your reporting line; (iv) your material breach of this
Agreement; (v) your failure (except in the event of your Disability) or refusal
to substantially perform your material obligations under this Agreement; or
(vi) willful failure to cooperate with a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by Viacom to cooperate, or the willful destruction or failure to
preserve documents or other material known to be relevant to such investigation
or the willful inducement of others to fail to cooperate or to produce documents
or other material. Viacom will give you written notice prior to terminating your
employment pursuant to (iii), (iv), (v) or (vi) of this paragraph 8(a), setting
forth the nature of any alleged failure, breach or refusal in reasonable detail
and the conduct required to cure. Except for a failure, breach or refusal which,
by its nature, cannot reasonably be expected to be cured, you shall have ten
(10) business days from the giving of such notice within which to cure any
failure, breach or refusal under (iii), (iv), (v) or (vi) of this paragraph
8(a); provided, however, that, if Viacom reasonably expects irreparable injury
from a delay of ten (10) business days, Viacom may give you notice of such
shorter period within which to cure as is reasonable under the circumstances.

(b) Good Reason Termination. You may terminate your employment under this
Agreement for Good Reason at any time during the Term by written notice to
Viacom no more than thirty (30) days after the occurrence of the event
constituting Good Reason. Such notice shall state an effective date no earlier
than thirty (30) business days after the date it is given. Viacom shall have ten
(10) business days from the giving of such notice within which to cure and, in
the event of such cure, your notice shall be of no further force or effect. Good
Reason shall mean without your consent (other than in connection with the
termination or suspension of your employment or duties for Cause or in
connection with your Disability): (i) the assignment to you of duties or
responsibilities substantially inconsistent with your position(s) or duties;
(ii) the withdrawal of material portions of your duties described in paragraph
2; and (iii) the material breach by Viacom of its material obligations under
this Agreement.

(c) Termination Without Cause. Viacom may terminate your employment under this
Agreement without Cause at any time during the Term by written notice to you.

(d) Termination Payments/Benefits. In the event that your employment terminates
under paragraph 8(b) or (c), you shall thereafter receive, less applicable
withholding taxes:

 



--------------------------------------------------------------------------------

Jacques Tortoroli

January 1, 2006

Page 8

 

 

  (i) your Salary, as in effect on the date on which your employment terminates,
until the end of the Term, paid in accordance with Viacom’s then effective
payroll practices;

 

  (ii) bonus compensation for the calendar year (or portion thereof during the
Term) in which such termination occurs, in an amount equal to your Target Bonus,
and payable by February 28th of the following year;

 

  (iii) medical and dental insurance coverage provided under COBRA at no cost to
you (except as hereafter described) pursuant to Viacom’s then-current benefit
plans until the end of the Term or, if earlier, the date on which you become
eligible for medical and dental coverage from a third party; provided, that,
during the period that Viacom provides you with this coverage, an amount equal
to the applicable COBRA premiums (or such other amounts as may be required by
law) will be included in your income for tax purposes to the extent required by
law and Viacom may withhold taxes from your compensation for this purpose; and
provided, further, that you may elect to continue your medical and dental
insurance coverage under COBRA at your own expense for the balance, if any, of
the period required by law;

 

  (iv) life insurance coverage until the end of the Term pursuant to Viacom’s
then-current policy in the amount then furnished to Viacom employees at no cost
(the amount of such coverage will be reduced by the amount of life insurance
coverage furnished to you at no cost by a third party employer); and

 

  (v) the following with respect to any stock options granted to you under the
CBS Corporation (formerly Viacom Inc.) 2000 and 2004 Long-Term Management
Incentive Plans, the Viacom 2006 Long-Term Management Incentive Plan or any
successor plans (collectively, the “LTMIP”):

 

  (x) all LTMIP stock options that have not vested and become exercisable on the
date of such termination but that would have vested on or before the end of the
Term shall vest on the date of termination; such LTMIP stock options shall
remain exercisable for six (6) months after such date or, if earlier, until
their expiration date; and

 

  (y)

all outstanding LTMIP stock options that have previously vested and become
exercisable by the date of such termination shall remain



--------------------------------------------------------------------------------

Jacques Tortoroli

January 1, 2006

Page 9

 

 

exercisable for six (6) months after such date or, if earlier, until their
expiration date.

There will not be any acceleration of the vesting of any restricted share units
granted to you. You shall be required to mitigate the amount of any payment
provided for in (i) and (ii) of this paragraph 8(d) by seeking other employment,
and the amount of such payments shall be reduced by any compensation earned by
you from any source, including, without limitation, salary, sign-on or annual
bonus compensation, consulting fees, commission payments and, in the event you
receive long-term compensation with a present value, as reasonably determined by
Viacom, greater than you would likely have received from Viacom during a
comparable period (based on historical grants of long-term compensation during
your service with Viacom and Viacom’s practices with respect to your position,
and prorating the value of such long-term compensation over the term of service
required to vest therein), in each case as reasonably determined by Viacom, the
amount of such excess; provided, that mitigation shall not be required, and no
reduction for other compensation shall be made, for six (6) months after the
termination of your employment or, if less, the balance of the Term. The
payments provided in (i) and (ii) above are in lieu of any severance or income
continuation or protection under any Viacom plan that may now or hereafter
exist. The payments and benefits to be provided pursuant to this paragraph 8(d)
shall constitute liquidated damages, and shall be deemed to satisfy and be in
full and final settlement of all obligations of Viacom to you under this
Agreement.

(e) Non-Renewal Notice/Payments. If Viacom elects not to extend or renew this
Agreement at the end of the Term, you shall receive the following:

 

  (i) If (x) Viacom notifies you less than twelve (12) months before the end of
the Term that it has elected not to extend or renew this Agreement (such notice
is referred to as a “Non-Renewal Notice”), or (y) your employment terminates
under paragraph 8(b) or (c) during the final twelve (12) months of the Term, you
shall continue to receive, after your employment terminates, your Salary for the
balance of the twelve (12) months from the date on which the Non-Renewal Notice
is given or your employment terminates, whichever is earlier.

 

  (ii) If Viacom does not give you a Non-Renewal Notice by the end of the Term
and you remain employed through that date but have not entered into a new
contractual relationship with Viacom or any of its affiliated companies, and
Viacom thereafter terminates your employment without Cause, you shall continue
to receive your Salary for the balance, if any, of the twelve (12) months after
the expiration of the Term.

Notwithstanding the foregoing, you shall not receive compensation under this
paragraph 8(e) with respect to any period for which you receive Salary under
paragraph 8(d)(i). Payments under this paragraph 8(e) shall be made, less
applicable withholding taxes, in accordance with Viacom’s then



--------------------------------------------------------------------------------

Jacques Tortoroli

January 1, 2006

Page 10

 

 

effective payroll practices. You shall be required to mitigate the amount of any
payment under this paragraph 8(e) by seeking other employment, and the amount of
any such payment shall be reduced by any compensation earned by you from any
source, including, without limitation, salary, sign-on or annual bonus
compensation, consulting fees, commission payments and, in the event you receive
long-term compensation with a present value, as reasonably determined by Viacom,
greater than you would likely have received from Viacom during a comparable
period (based on historical grants of long-term compensation during your service
with Viacom and Viacom’s practices with respect to your position, and prorating
the value of such long-term compensation over the term of service required to
vest therein), in each case as reasonably determined by Viacom, the amount of
such excess. The payments provided in this paragraph 8(e) are in lieu of any
severance or income continuation or protection under any Viacom plan that may
now or hereafter exist.

(f) Termination of Benefits. Notwithstanding anything in this Agreement to the
contrary (except as otherwise provided in paragraph 8(d) with respect to
medical, dental and life insurance), participation in all Viacom benefit plans
and programs (including, without limitation, vacation accrual, all retirement
and the related excess plans, LTD and accidental death and dismemberment and
business travel and accident insurance) will terminate upon the termination of
your employment except to the extent otherwise expressly provided in such plans
or programs and subject to any vested rights you may have under the terms of
such plans or programs. The foregoing shall not apply to the LTMIP and, after
the termination of your employment, your rights under the LTMIP shall be
governed by the terms of the LTMIP option agreements and the applicable LTMIP
plans together with paragraph 8(d)(v).

(g) Resignation from Official Positions. If your employment with Viacom
terminates for any reason, you shall be deemed to have resigned at that time
from any and all officer or director positions that you may have held with
Viacom or any of its affiliated companies and all board seats or other positions
in other entities you held on behalf of Viacom. If, for any reason, this
paragraph 8(g) is deemed insufficient to effectuate such resignation, you agree
to execute, upon the request of Viacom, any documents or instruments which
Viacom may deem necessary or desirable to effectuate such resignation or
resignations, and you hereby authorize the Secretary and any Assistant Secretary
of Viacom to execute any such documents or instruments as your attorney-in-fact.

9. Death. In the event of your death prior to the end of the Term while actively
employed, your beneficiary or estate shall receive (i) your Salary up to the
date on which the death occurs; (ii) any Bonus earned in the prior year but not
yet paid; and (iii) bonus compensation for the calendar year in which the death
occurs, in an amount equal to your Target Bonus and pro-rated for the portion of
the year through the date of death, payable, less applicable deductions and
withholding taxes, by February 28th of the following year. In the event of your
death after the termination of your employment while you are entitled to receive
compensation under paragraph 8(d) or (e), your beneficiary or estate shall
receive (x) any Salary payable under



--------------------------------------------------------------------------------

Jacques Tortoroli

January 1, 2006

Page 11

 

 

paragraph 8(d)(i) or 8(e) up to the date on which the death occurs; and (y) any
bonus compensation payable under paragraph 8(d)(ii).

10. No Acceptance of Payments. You represent that you have not accepted or given
nor will you accept or give, directly or indirectly, any money, services or
other valuable consideration from or to anyone other than Viacom for the
inclusion of any matter as part of any film, television program or other
production produced, distributed and/or developed by Viacom and/or any of its
affiliated companies.

11. Equal Opportunity Employer; Viacom Business Conduct Statement. You recognize
that Viacom is an equal opportunity employer. You agree that you will comply
with Viacom policies regarding employment practices and with applicable federal,
state and local laws prohibiting discrimination on the basis of race, color,
sex, religion, national origin, citizenship, age, marital status, sexual
orientation, disability or veteran status. In addition, you agree that you will
comply with the Viacom Business Conduct Statement.

12. Notices. All notices under this Agreement must be given in writing, by
personal delivery or by mail, at the parties’ respective addresses shown on this
Agreement (or any other address designated in writing by either party), with a
copy, in the case of Viacom, to the attention of the General Counsel of Viacom.
Any notice given by mail shall be deemed to have been given three days following
such mailing.

13. Assignment. This is an Agreement for the performance of personal services by
you and may not be assigned by you or Viacom except that Viacom may assign this
Agreement to any affiliated company of or any successor in interest to Viacom.

14. NEW YORK LAW, ETC. YOU ACKNOWLEDGE THAT THIS AGREEMENT HAS BEEN EXECUTED, IN
WHOLE OR IN PART, IN NEW YORK. ACCORDINGLY, YOU AGREE THAT THIS AGREEMENT AND
ALL MATTERS OR ISSUES ARISING OUT OF OR RELATING TO YOUR VIACOM EMPLOYMENT SHALL
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS ENTERED
INTO AND PERFORMED ENTIRELY THEREIN. ANY ACTION TO ENFORCE THIS AGREEMENT SHALL
BE BROUGHT SOLELY IN THE STATE OR FEDERAL COURTS LOCATED IN THE CITY OF NEW
YORK, BOROUGH OF MANHATTAN.

15. No Implied Contract. Nothing contained in this Agreement shall be construed
to impose any obligation on Viacom or you to renew this Agreement or any portion
thereof. The parties intend to be bound only upon execution of a written
agreement and no negotiation, exchange of draft or partial performance shall be
deemed to imply an agreement. Neither the continuation of employment nor any
other conduct shall be deemed to imply a continuing agreement upon the
expiration of the Term.

 



--------------------------------------------------------------------------------

Jacques Tortoroli

January 1, 2006

Page 12

 

 

16. Entire Understanding. This Agreement contains the entire understanding of
the parties hereto relating to the subject matter contained in this Agreement,
and can be changed only by a writing signed by both parties.

17. Void Provisions. If any provision of this Agreement, as applied to either
party or to any circumstances, shall be found by a court of competent
jurisdiction to be unenforceable but would be enforceable if some part were
deleted or the period or area of application were reduced, then such provision
shall apply with the modification necessary to make it enforceable, and shall in
no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.

18. Supersedes Prior Agreements. With respect to the period covered by the Term,
this Agreement supersedes and cancels all prior agreements relating to your
employment by Viacom or any of its affiliated companies.

19. Deductions and Withholdings, Payment of Deferred Compensation. All amounts
payable under this Agreement shall be paid less deductions and income and
payroll tax withholdings as may be required under applicable law and any
property (including shares of Viacom Class B Common Stock), benefits and
perquisites provided to you under this Agreement shall be taxable to you as may
be required under applicable law. Notwithstanding any other provisions of this
Agreement to the contrary, no payment for any restricted share units or
distribution of any other deferred compensation shall be made sooner than the
earliest date permitted under the provisions of the Internal Revenue Code or the
rules or regulations promulgated thereunder, as in effect on the date of such
payment, in order for such payment to be taxable at the time of the distribution
thereof without imposition of penalty taxes under the American Jobs Creation Act
of 2004.

If the foregoing correctly sets forth our understanding, please sign, date and
return all three (3) copies of this Agreement to the undersigned for execution
on behalf of Viacom; after this Agreement has been executed by Viacom and a
fully-executed copy returned to you, it shall constitute a binding agreement
between us.

 

 

        Very truly yours,

ACCEPTED AND AGREED:

        VIACOM INC. /s/ Jacques Tortoroli         By:    /s/ JoAnne A. Griffith
Jacques Tortoroli            Name:    JoAnne A. Griffith            Title:   
Executive Vice President, Human Resources Dated: March 3, 2006              

 

 